Order                                   Michigan Supreme Court
                                              Lansing, Michigan

  May 21, 2014                                 Robert P. Young, Jr.,
                                                          Chief Justice

  148748                                        Michael F. Cavanagh
                                                Stephen J. Markman
  AFT MICHIGAN, AFT, AFL-CIO, ALPENA-               Mary Beth Kelly
                                                     Brian K. Zahra
  MONTMORENCY-ALCONA ISD                     Bridget M. McCormack
  PARAPROFESSIONALS/TEACHERS,                      David F. Viviano,
  ARENAC EASTERN FEDERATION, BAY                               Justices
  ARENAC SKILLS CENTER FEDERATION,
  BROWN CITY EMPLOYEES FEDERATION,
  BROWN CITY FEDERATION OF TEACHERS,
  CHEBOYGAN OTSEGO PRESQUE ISLE
  INTERMEDIATE PARAPROFESSIONALS
  AND BUS PERSONNEL, CHEBOYGAN
  OTSEGO PRESQUE ISLE ISD TEACHERS,
  CHEBOYGAN OTSEGO PRESQUE ISLE
  SUPPORT PERSONNEL, CHESANING UNION
  AUXILIARY SERVICE EMPLOYEES, CLARE-
  GLADWIN ISD FEDERATION, CRAWFORD
  AU SABLE BUS DRIVERS FEDERATION,
  CRAWFORD AU SABLE CUSTODIANS/
  SECRETARIAL FEDERATION, CRAWFORD
  AU SABLE SUPPORT STAFF FEDERATION,
  CRAWFORD AU SABLE FEDERATION OF
  TEACHERS, CRESTWOOD FEDERATION
  OF TEACHERS, DEARBORN FEDERATION
  OF SCHOOL EMPLOYEES, DEARBORN
  FEDERATION OF TEACHERS, DETROIT
  ASSOCIATION OF EDUCATIONAL OFFICE
  EMPLOYEES, DETROIT FEDERATION OF
  PARAPROFESSIONALS, DETROIT
  FEDERATION OF TEACHERS, EAST
  DETROIT FEDERATION OF TEACHERS,
  ECORSE FEDERATION OF TEACHERS,
  FAIRVIEW FEDERATION OF TEACHERS,
  GLEN LAKE FEDERATION OF TEACHERS,
  HALE FEDERATION OF TEACHERS,
  HAMTRAMCK FEDERATION OF TEACHERS,
  HEMLOCK FEDERATION OF TEACHERS,
  HEMLOCK AUXILIARY SERVICE
  EMPLOYEES, HENRY FORD COMMUNITY
  COLLEGE ADJUNCT FACULTY
  ORGANIZATION, HENRY FORD
  COMMUNITY COLLEGE FEDERATION OF
  TEACHERS, HIGHLAND PARK
  FEDERATION OF PARAPROFESSIONALS,
  HIGHLAND PARK FEDERATION OF
  TEACHERS, IMLAY CITY FEDERATION OF
  TEACHERS, INKSTER FEDERATION OF
  TEACHERS, IOSCO ISD
  INTERMEDIATE FEDERATION OF
  AUXILIARY EMPLOYEES, IOSCO
  FEDERATION OF TEACHERS,
  KINGSLEY FEDERATION OF TEACHERS,
  KIRTLAND COMMUNITY COLLEGE
                                  2

FEDERATION OF TEACHERS, LAKE
CITY SUPPORT STAFF FEDERATION,
LAKE CITY TEACHERS AND
PARAPROFESSIONALS FEDERATION,
LAKE SHORE FEDERATION OF
EDUCATIONAL SECRETARIES, LAKE
SHORE FEDERATION SUPPORT STAFF,
LAKE SHORE FEDERATION OF
TEACHERS, LAMPHERE FEDERATION
OF PARAPROFESSIONALS, LAMPHERE
FEDERATION OF TEACHERS, LANSING
COMMUNITY COLLEGE
ADMINISTRATIVE ASSOCIATION, LES
CHENEAUX FEDERATION OF SUPPORT
STAFF, LES CHENEAUX FEDERATION
OF TEACHERS, MACOMB
INTERMEDIATE FEDERATION OF
PARAPROFESSIONALS, MACOMB
INTERMEDIATE FEDERATION OF
TEACHERS, MELVINDALE/NAP
PARAPROFESSIONALS,
MELVINDALE/NAP FEDERATION OF
TEACHERS, MIDLAND FEDERATION
OF PARAPROFESSIONALS, MIDLAND
ISD FEDERATION OF
PARAPROFESSIONALS, MIDLAND ISD
FEDERATION OF TEACHERS,
NORTHVILLE FEDERATION OF
PARAPROFESSIONALS, ONAWAY
FEDERATION OF SCHOOL RELATED
PERSONNEL, ONAWAY FEDERATION
OF TEACHERS, PLYMOUTH-CANTON
COMMUNITY SCHOOLS SECRETARIAL
UNIT, PLYMOUTH-CANTON
FEDERATION OF PLANT ENGINEERS,
ROMULUS FEDERATION OF
PARAPROFESSIONALS, ROSEVILLE
FEDERATION OF TEACHERS,
RUDYARD FEDERATION OF AIDES,
RUDYARD FEDERATION OF
TEACHERS, SAGINAW ISD
FEDERATION OF TEACHERS,
TAWAS AREA FEDERATION OF
TEACHERS, TAYLOR FEDERATION
                                                                                                              3


OF TEACHERS, UTICA FEDERATION
OF TEACHERS, VAN DYKE
EDUCATIONAL ASSISTANTS
FEDERATION, VAN DYKE
PROFESSIONAL PERSONNEL, WARREN
WOODS FEDERATION OF
PARAPROFESSIONALS, WASHTENAW
INTERMEDIATE SCHOOL EMPLOYEES
FEDERATION, WATERFORD
ASSOCIATION OF SUPPORT PERSONNEL,
WAYNE COUNTY COMMUNITY
COLLEGE PROFESSIONAL &
ADMINISTRATIVE ASSOCIATION,
WAYNE COUNTY COMMUNITY
COLLEGE FEDERATION OF TEACHERS,
WAYNE COUNTY RESA SALARIED
STAFF, WEXFORD-MISSAUKEE ISD
FEDERATION OF TEACHERS, WHITEFISH
TOWNSHIP FEDERATION OF TEACHERS,
          Plaintiffs-Appellants,
and
MICHIGAN EDUCATION ASSOCIATION,
         Plaintiff,
                                                                 SC: 148748
v                                                                COA: 313960
                                                                 Ct of Claims: 12-000104-DM
STATE OF MICHIGAN,
          Defendant-Appellee,
and
STATE TREASURER, JOHN E. DIXON,
PUBLIC SCHOOL EMPLOYEES
RETIREMENT SYSTEM, PUBLIC SCHOOL
EMPLOYEES RETIREMENT SYSTEM
BOARD, PHIL STODDARD, DEPARTMENT
OF TECHNOLOGY MANAGEMENT AND
BUDGET, and TRUST FOR PUBLIC EMPLOYEE
RETIREMENT HEALTHCARE FUND,
           Defendants.
_________________________________________/

      On order of the Court, the application for leave to appeal the January 14, 2014
judgment of the Court of Appeals is considered, and it is GRANTED.




                        I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                  foregoing is a true and complete copy of the order entered at the direction of the Court.
                                May 21, 2014
       t0514
                                                                            Clerk